Appeal by the plaintiff from an order of the Supreme Court, entered in the New York county clerk’s office on July 27, 1940, granting defendant’s motion under rule 106 of the Rules of Civil Practice to dismiss the amended complaint, and from the judgment entered thereon in said clerk’s office on July 31, 1940.
Judgment and order affirmed, with costs. No opinion.
Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.; Untermyer, J., dissents and votes to reverse and deny the motion in opinion, in which Martin, P. J., concurs.